ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that STEPHEN P. CHATBURN of MOUNT LAUREL, who was admitted to the bar of this State in 1974, be suspended for a period of three months and on reinstatement be required to practice under the supervision of a proctor for a period of one year;
And the Court having considered the briefs and arguments of counsel, and having determined that the appropriate measure of discipline of respondent is a public reprimand, with conditions on respondent’s practice;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a proctor approved by the Office of Attorney *249Ethics in accordance with Administrative Guideline No,. 28 for.a period of one year; and it is further , ,.
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.